Citation Nr: 0702416	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-09 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, secondary to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and acquaintance


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 

INTRODUCTION

The veteran had active service from July 1968 to March 1971.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied service connection for diabetes 
mellitus secondary to Agent Orange exposure associated with 
herbicide exposure.  


FINDING OF FACT

The veteran does not currently have a diagnosis of diabetes 
mellitus, type II. 


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated 
by active service, and may not be so presumed. 38 U.S.C.A. §§ 
1110, 1112, 5107(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. §§ 1110 (2006).  Service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. 3.303(d). Service connection 
may be demonstrated either by showing direct service 
incurrence or aggravation or by using applicable 
presumptions, if available. Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).


In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Where a veteran served continuously for 90 days during a 
period of war, and certain disorders, such as diabetes 
mellitus, become manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service. 38 C.F.R. § 
3.307(a)(6)(iii). In such circumstances, service connection 
may be granted on a presumptive basis for the diseases listed 
in 38 C.F.R. § 3.309(e), including diabetes mellitus. See 38 
C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing, the veteran is not precluded 
from establishing service connection with proof of actual 
direct causation. Combee, 34 F.3d at 1039.

Factual Background

The veteran contends that he is entitled to service 
connection for diabetes mellitus, type II, as a result of 
herbicide exposure during Vietnam.  His DD 214 reflects 
Vietnam service from July 1969 to March 1971.  Herbicide 
exposure is presumed, as there is no affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  
He submits a July 2003 opinion statement from his private 
physician attesting to a diagnosis of diabetes.  Private 
medical records from January 2003 to December 2003 reflect a 
diagnosis of "mild diabetes."  A November 2003 billing 
statement indicates the veteran underwent a comprehensive 
metabolic panel in February 2001, a basic metabolic panel in 
January 2003, and a blood sugar test in November 2003.  March 
2003 treatment records reflect a random glucose reading of 
166.  May 2003 treatment records reflect a random glucose 
reading of 155.  July 2003 treatment records reflect a random 
glucose reading of 144.  November 2003 treatment records 
reflect a non-fasting glucose reading of 81.  Treatment 
records indicate that the veteran was encouraged to monitor 
his blood glucose twice daily and refrain from concentrated 
sweets.  

July 2003 VA treatment records indicate the veteran underwent 
a physical to establish treatment.  The veteran did not 
complain of or seek treatment for diabetes or episodes of 
passing out, although he reported his current diagnosis of 
hypertension.  A complete blood count test performed in 
August 2003 reveals a glucose reading of 90.  

The veteran underwent a VA diabetes mellitus examination in 
April 2004.  He reported that he began passing out two years 
prior and that he passes out once a month.  He denied 
hospitalization or emergency treatment for either 
ketoacidosis or hypoglycemia.  He reported some blurring of 
vision, although he denied claudication in the lower 
extremities.  His blood glucose was reading was 100.  

April 2004 VA treatment records indicate the veteran 
requested treatment for his passing out episodes after 
completing his diabetes mellitus examination.  He reported 
low blood sugar if he doesn't eat and that he missed a meal 
two days ago and passed out.  He requested that this be 
documented as diabetes and related to Agent Orange.  A review 
of his lab results was within normal limits.  The veteran was 
encouraged to not miss meals and referred to another 
provider, as he was unsatisfied with his initial treatment.  
The veteran was seen by another provider, where he reported 
that he was both hyperglycemic and hypoglycemic.  He 
requested a blood glucose monitor.  A prescription for a 
blood glucose monitor and supplies was given and his provider 
noted that the veteran appeared satisfied.
VA treatment records indicate the veteran underwent glucose 
tolerance testing (GTT) in May 2005.  His urine was negative.  
A plasma GTT was performed, which revealed a glucose reading 
of 94.  The veteran underwent repeat readings, which revealed 
a reading of 116 at one-half hour, 130 at one hour, 153 at 
two hours, and 122 at three hours.  

November 2004 treatment records indicate the veteran's 
primary care physician informed him that his glucose readings 
have been normal.  A diagnosis of diabetes was not reached.  
In addition, his physician noted that the veteran had the 
impression that he would be able to receive disability once 
he is diagnosed with diabetes.  A January 2005 treatment 
record indicates that although the veteran's primary 
physician instructed him to monitor his blood glucose, no 
diagnosis of diabetes had been made.  Blood tests performed 
in November 2005 reveal a glucose reading of 104.  

The veteran underwent a VA diabetes mellitus examination in 
April 2006.  He reported that he began passing out three 
years before and that he passes out every three months.  He 
stated that he checks his blood sugars when he blacks out and 
they are in the range of 70.  He denied hospitalization for 
ketoacidosis and hypoglycemia.  He also denied being 
prescribed hypoglycemics or insulin.  He denied claudication 
symptoms in the lower extremities.  The veteran underwent 
blood and urine testing in April 2006.  The examiner 
concluded that the lab tests did not support a diagnosis of 
diabetes mellitus.   

Analysis

Based upon the evidence of record, there is no objective 
medical support for the veteran's claim of a current chronic 
disability characterized as diabetes mellitus, type II.  
Although the veteran's physician has submitted a letter 
diagnosing diabetes, this diagnosis appears to be based 
solely on the veteran's reported home glucose readings.  VA 
treatment records indicate that the veteran's prescription 
for a blood glucose monitor and supplies was written to 
satisfy his repeated requests, rather than based on objective 
medical evidence or at the direction of his primary 
physician.  Random blood glucose readings performed by the 
veteran's VA physician have been consistently within normal 
limits, and the veteran's physician has not diagnosed 
diabetes.  

The veteran underwent VA diabetes mellitus examinations in 
April 2004 and April 2006.  Laboratory tests performed in 
association with both examinations did not reveal glucose 
consistent with a diagnosis of diabetes.  The record in this 
matter was held open for sixty days to allow the veteran 
additional time to submit private medical records reflecting 
blood glucose readings consistent with a diagnosis of 
diabetes.  However, additional evidence in support of his 
claim was not received.  The veteran does not currently have 
a diagnosis of diabetes.  In the absence of evidence that the 
veteran suffers from a current disability, the preponderance 
of evidence is against the claim, the "benefit of the doubt 
rule" does not apply, and his claim for service connection 
for diabetes mellitus, type II secondary to herbicide 
exposure must be denied.

Duty to Notify and Assist

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
service-connection in correspondence dated November 2003 and 
April 2004 by informing him of the evidence he was required 
to submit, including any evidence in his possession, and the 
evidence that the RO would obtain on his behalf.  The veteran 
was provided requisite notice regarding increased ratings and 
effective dates in July 2006.  Because service-connection has 
been denied, any question as to the appropriate disability 
rating or effective date is moot, and there can be no 
failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his 
service, private, and VA medical records, and provided the 
veteran VA medical examinations in April 2004 and April 2006.  
The veteran testified before the undersigned in August 2006.  
The record in this matter was held open for sixty days to 
allow the veteran additional time to submit evidence in 
support of his claim; however, additional evidence was not 
received.  The veteran has not indicated the existence of any 
other evidence that is relevant to this appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of this claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating this claim. 


ORDER

Entitlement to service connection for diabetes mellitus, type 
II, secondary to herbicide exposure is denied. 




____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


